Title: To James Madison from John Armstrong, 4 May 1806
From: Armstrong, John
To: Madison, James


                    
                        Private.
                        Sir,
                        Paris. 4. May. 1806.
                    
                    It is painful to me to state the following facts, but it is necessary they should be stated.
                    On the 1st. Instant I presented a note in conformity to the instructions contained in your letter of the 13th. of March. On the 2d. the subject was opened to his Majesty the Emperor. “I have, said he, some papers in relation to that business which you have not seen.” On the third these papers were given to the Minister who found them to consist of Maps and Charts of the Floridas; many arguments to shew the importance of these provinces

to his Catholic Majesty as military and naval stations and a declaration that on no account would he consent to divest himself of them either by sale or otherwise.[”]
                    On receiving this information my first belief was, that the minister had himself found means to make the difficulty in the hope of soon finding reasons sufficiently substantial for setting it aside. I therefore answered, that it was with much surprize I heard an objection of this sort on the part of Spain and the more so as, she had so recently offered the Floridas as a kind of small change in adjusting an Account with an Individual: that though I had not seen the overture to which I alluded, on paper, yet that I was not the less assured that it had an existence of that sort, and that if I had not been much deceived, it might, at this moment, be found in the Port folio of Mr. Ouvard.
                    “This may be” was the reply. “But it is not the less true that certain circumstances have produced an entire change in the dispositions of Spain. France has been represented as usurping over her an entire sovereignty and even as putting her provinces to sale without her knowledge or consent. Dou [sic] you know that even your own Agents have not merely insinuated, but asserted this? Do you know that Mr. Erving has communicated to the Prince of Peace the confidential propositions of which you were made the depositary last summer and that they were derived from Mr. Bowdoin, as it would appear, for the express purpose of being so communicated?[”]
                    You may readily imagine my confusion and astonishment at this discovery. I had confided the propositions to Mr. Bowdoin under the most solemn injunctions of secrecy. “Whatever, I said, “may be your own opinion of them, remember that they are not for either you or myself to adopt or reject: they are now before authorities which are alone competent to do either: something useful may grow out of them; and as I have received them under the most solemn injunctions of secrecy; you must receive them from me under the same injunctions. Could I believe that a man to whom his country had committed so high an office could so flagrently violate a trust so sacred? If this is not a sufficient apology, I have none. How the incident may turn, or what may be its influence on the business generally, cannot be exactly foreseen. My hopes are certainly less sanguine than they have been; still there are circumstances in our favor. The temper of the Emperor towards us is particularly friendly; that of the Minister not less so apparently.
                    The frankness with which he has hitherto acted is a pledge of future sincerity. But how am I to behave to a man who has betrayed my confidence in the very first step I have taken with him? If I reproach him with it, a rupture ensues, out of which perhaps still greater evils may arise. If, on the other hand, I pass it by without notice, the same want of principle or understanding may lead to some other act, that may be altogether fatal to our objects. Nothing can be more embarrassing than my situation. Were there a

glimmer’g of hope that the charge is unfounded, there would still be room for some degree of confidence between us but this does not exist. I have myself seen a letter from Mr. Erving to Mr. Bowdoin stating substantially that he had let the Prince of Peace into the secret of the French propositions and this sent by the common mail, and every syllable of it in plain English. Was it intended to be read in every Post-office between Madrid and Paris? But I forbear to say more on the Subject at present, and have the honor to be, Sir, with the highest Consideration, Your Most Obedient, and very humble Servant,
                    
                        John Armstrong.
                    
                